  Case 12-48774         Doc 65     Filed 01/07/19 Entered 01/07/19 07:23:16              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12-48774
         MICHAEL ANTHONY JEFFERSON
         DANNIELL SCOTT
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/12/2012, and was converted to chapter 13 on 12/12/2012.

         2) The plan was confirmed on 03/19/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/30/2014, 10/29/2014, 10/28/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/01/2018.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 73.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,670.00.

         10) Amount of unsecured claims discharged without payment: $23,674.65.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 12-48774       Doc 65        Filed 01/07/19 Entered 01/07/19 07:23:16                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $50,221.87
       Less amount refunded to debtor                          $1,243.00

NET RECEIPTS:                                                                                   $48,978.87


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $2,173.20
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,673.20

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ARCHER DIRECT LLC                Unsecured         562.00           NA              NA            0.00        0.00
ASSET ACCEPTANCE LLC             Unsecured           0.00      7,829.58        7,829.58      4,595.57         0.00
ASSET ACCEPTANCE LLC             Unsecured            NA         249.20          249.20        146.27         0.00
ASSET ACCEPTANCE LLC             Unsecured            NA         269.43          269.43        158.14         0.00
ASSET ACCEPTANCE LLC             Unsecured            NA         633.64          633.64        371.91         0.00
CAWANA WILLIAMS                  Priority       4,000.00            NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         200.00        244.00          244.00        143.22         0.00
COMCAST                          Unsecured         511.00           NA              NA            0.00        0.00
COMCAST CHICAGO SECONDS          Unsecured         400.00           NA              NA            0.00        0.00
COMMONWEALTH EDISON              Unsecured         108.00        230.42          230.42        103.70         0.00
IL DEPT OF HUMAN SERVICES        Unsecured           0.00      3,249.56        3,249.56      1,907.33         0.00
IL DEPT OF PUBLIC AID            Unsecured      3,500.00            NA              NA            0.00        0.00
ILLINOIS LENDING CORP            Unsecured      1,000.00         875.80            0.00           0.00        0.00
ISAC                             Unsecured      7,362.00       7,403.65        7,403.65           0.00        0.00
MAIN STREET ACQUISITIONS         Unsecured            NA       3,887.98        3,887.98      2,282.05         0.00
MT SINAI HOSPITAL MEDICAL CTR    Unsecured         150.00           NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured          78.00         76.35           76.35          44.81        0.00
PRA RECEIVABLES MGMT             Unsecured      2,000.00       2,780.42        2,780.42      1,631.97         0.00
QUANTUM3 GROUP LLC               Unsecured            NA         833.63          833.63        489.30         0.00
SPRINT NEXTEL                    Unsecured         676.00        676.16          676.16        396.87         0.00
STAR CASH                        Unsecured         195.00           NA              NA            0.00        0.00
TRIAD FINANCIAL                  Unsecured      1,000.00            NA              NA            0.00        0.00
US CELLULAR                      Unsecured         900.00           NA              NA            0.00        0.00
VILLAGE OF DOLTON DEPT OF REVE   Unsecured         200.00           NA              NA            0.00        0.00
WELLS FARGO DEALER SVC INC       Unsecured      2,171.00          74.48           74.48          43.72        0.00
WELLS FARGO DEALER SVC INC       Unsecured      1,902.00            NA           322.01        189.00         0.00
WELLS FARGO DEALER SVC INC       Secured       13,250.00     15,421.00        15,421.00     15,421.00    1,630.49
WELLS FARGO DEALER SVC INC       Secured       10,525.00     12,749.01        12,427.00     12,427.00    1,313.37




UST Form 101-13-FR-S (09/01/2009)
  Case 12-48774         Doc 65      Filed 01/07/19 Entered 01/07/19 07:23:16                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $27,848.00         $27,848.00         $2,943.86
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $27,848.00         $27,848.00         $2,943.86

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $28,760.51         $12,503.86              $0.00


Disbursements:

         Expenses of Administration                             $5,673.20
         Disbursements to Creditors                            $43,295.72

TOTAL DISBURSEMENTS :                                                                      $48,968.92


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
